The Supreme Court affirmed the judgment of the Common Pleas on March 12th, 1883, in the following opinion:
Per Curiam.
This affidavit avers no sufficient defence to a recovery on the notes. The reasonable deduction from all the. facts alleged is, that they were given on a settlement of the rights of the parties to the money 011 deposit in the Dime Savings Bank. The plaintiff in error does not aver that any fraud or imposition was practiced on him, nor that he gave the notes in ignorance of any fact. The notes were given on a sufficient consideration. He acquired an exclusive right to the money in that bank, and all remedies for its collection. As the affidavit does not aver facts sufficient to defeat an action in the name of the payee, the allegation that they are still the property of the payee is of no force.
Judgment affirmed.